OFFICE OF THE ATTORNEYGENERAL OF TEXAS
                                    AUSTIN
-C-
--




                w-0are in Poeolpt
      quart Ml0 opitJ2oa or bhlr
      Cho nLn l* r o llc r nr




           that purohaosd it at the t&x 8LZe,                eannot
           bo tha true or cratual 01tt.r until ite     title   haa
           ripsned   by the erptrtatlon   OS #r ndaaptian      psriod,
           but thr pareott who ectiwll~     aawa tbo propzfs on
           Jatnlary 18C of tbb JRar far tit&       &ha burr    are
           aaseasod.    In fhio ccnaeotian,    wa dfmsot gatr rWmt-
           t&on $0 the ?o;llmilng     author$tiaet
                                                                               ssa
~~norabla    B. T. %altara,   P8ga Z

     10 S. W. (B&l 1035, error mfurcrd;    Rxao Vegetabla
     anion at al V8. z?atall*-mlmitt   Cowtlaa   uter  xnlp.
     Diet. Ho. 1, 57 6. &. (;ia) 8821, erroP mfwod~xrtr.
     73a6 sad 73158.1, Vernon's Ann. Cir. siatutes;   and
     40 Tar. Tur. pp. 104,2:fiS.
             "St ia our further    opinion,   howavar,    that
     ir ths property is not rdaemad rithin tha tm
     yaw periou thea t&a lien against thQ proparty
     for tares so 8aeaa8od subaaquozit to tha or&lnal
     foraoloosure stile i.s extinguishad   unl tha pmportp
     should not be continued     to ba oaaa~aad upon tha
     current tax ro)la of th6 vrriow       taring units
     in tha suit. "
           A oapy OS said     Opinfoti So. 04884     is   umlond       hara-
in r0x your inftmatioa.
            In your loocml quoatLoB you era oonoarnti       wlth 8
rdtuuatlon wham one of th, taxiingt unit8 has purehu*d         property
at  the or5glPiL tax taroolooum      rala, hald tha awi beyopd the
~ur~~tdan parioa in bahallf of itaalr and th6 other kdag
unltr, and sub*aquaatly    ml4 the pro shy at a rloa Moran thm
one*     te Batiluy &U wa8,     t*xaa, 1rrtarert arat panrlty la-
tolvad ia tha   OPQUUI, tax jutlsrnt.      You raqueat Info-      tlon
as to wh&h should Es dons with the       8~~088. Co ballrva    tha pro-
aotlwa you intp.al~~ about la aaawarad in Liaotlon 9 of Artlola
98468 of Forwn~r 4tnokbed      5iri3. Statuta8.   &id Wstton mad8
+8 rollant

           *If tha property    be said te any taxing unit
     whioh 1~ a mrty to tha $awnt         under daona oi
     court in atid suit,    lib title  to imid proparty
     rhall ba bid in and hald by tba taxing     unit pw
     o h m la gltte fo g th a we    a ndb enefiC
                                               o f ita a lt
                                                          6.
     and all othor tating     units tiioh     ara partioa   to
     the suit and whioh have bean adjudggsd in aal. suit
     to hare tax lianr agcaltmt woh propetty,           PP@ rata
     and in proporflon    to tha amoont of the tu liens
     in favor of s&ld raspoat%+w       taxlag anits as artab-
     liuhad by tha jud@aant in se14 suit,         ati @oats
     anb lxpenaaa &hall not be payabla until1 aala by
     suah taxing wit     w purahaeing      same, kad auoh rap-
     art2 aiml.1 not ba sold by tha taxing anit pure L-
     ing aaaa for 1888 than th8 adjudged ralua thereef
     or the amount of tha ftulgmants against tha prop-
     erty in aaicl ait,     whichever    18 lamer, without tha
     written  aonaant of lall tuing       units wh%ah In @ai&
     judpaent bra    baw found to have tax lianr          agolmt
     swh prs~ortyl and whart auob proprrty          ir aol.4 br
     th0 taxing wit     purahasing    no%, ths groawda        thara-
gonorabla   b. T. Walters,    Page 3


      ol ahall be raeelv@d by It for aooouat of itaali
      and all   other aaldtaxlng     units adjudged in said
      cult to have a tax lien egeinst auah proparty,         and
      after paying slllcoata     and sxpsnaaa,  shall be die-
      tribute4   among auoh taxing unit8 ppo rqta aad tn
     proportion     to tha amount of thairtax      lisaa against
     such property     as utabllahad     In 86ld judgment.
     Conean,t in behalf oi the State at Texas under thin
     seatlon   of thla Aat my be @tan by the County hr
     Collaator    or tkm county in whiah the property Is
     loo&ad.
              WPmPldad that ii ails hu not baa+ made by
      auoh purahaain@ taziag         unit  before air moati
     attar the radanpbion period protidod In Bootion
     18 heraai ha@ umpired, 10 shall thereaiter k the
     Cubg at’ the sheriff       upon wri8tcn nqwat         from
            taxing u&It who has obtaiati a ju&mant ln
     Yaa a suit,    to 831 lald preporty         8ti publio out-
     ary to the hlgha8t blddar Sor oash at tEe prin-
      olpal entrutoa      of tha oourthowa       in the oounty
     whweln     the land 1108, altar (Ifri&%g natioa of
      eula in the taannar novs praaoribad         Sor aalr &f
     real estate      under araioutlon.      lWd aotiaa     &hall
     oontain a la@         daaaription     of the land to be
     wld, the date oi it.8 purahaas by auoh purahw-
     ingtaxing unit, ths prior far whiah the land
     was sold to suoh ttina;          unit, that it will bi
     eold at publio       outary to the htghaat bidder fios
     aash, and the deta and plaoo OS aelm.               Wla63ra
     cantfimplated herein       shall ba mails in the manrsar
     preearibad     for t&a sale of z-ad a&ate           under
     axaoution,     axoapt that they mua6 be mmla batuaan
     the hour8 of a o’olook P. Iif. md 4 0'&0&                P.M.,
     aad the Sharirf       is hereby autho2lzad,        and it ia
     hereby made his dutg, to rejeot            any and all bid8
     ror eaid lank% when in hia judgmant the amouat
     bid   i@ Inm~flolant       or IAadaqu8ts,      and in the
     avant st-11~3bfil or bfds ar6 raoaItad,          the land
     shall be madvertisa4         and offers&     ior sale aa
     provided    for herein,     but tba a@oaptanoa by the
     iiherirf   of the bid 8hU3.1 b0 UWlC1U8iVO alid bind-
     ing QD the queatlon        of tha 8uirf019noy       0r the
     bid and no caotion ahall b6 sustained            in ang Court
     of this state      to set aside ~14 sale on the
     grounds of the fnsuf’iioltmoy          of the amount bid
     and aaoclptsb.      I~othi~ herafn shall be ctanstruod
     ns prohibiting      8u%y taxklg Wit p+~tiiOip8tI#lg ill
     said juEgPwrnt, rmttt instituting          an actiOn to eat
      aofdr          the   mid aals on the graum?a of fraud or
        crollu&io~         between the officer tmklng t& rale anil




              The above qkiotsd erticlm     direotr   the   sbbriff    to
t&se the prooeda       irom the sale *lib to first        pep all sorts
and th6A to diEtribute        thQ rsmPiudar amug ths k~%
partlolpetlng     in the ori&ml      dUa866nt     pro retie and ?!A%::
portion to tie amount of their rrspaatite            tu lienr       wtab-
Ifshad in the tax jud@vaAt a&elnrt          the proparty.       We bo-
lirt. this is the method to ba tOl~OWd in tie dl8trlbUtioA
0r the money mallstad       et the reoti      8ala re.gnIl88,r     of
nhother the money rooelvrd        at 6ald MuoAd M&e i6t inaaffi-
oieat to aetisiy all oosbr and Db mount of tbs aiwiginir
$id~lit OC Wh6thtW        Uib QEOU!lti# tA 6X0.86 Of ths loOat
end th@ oa?OUUtOf the Origilld.jUd@lOAt.
                :ie tmmt         that   the   iorego~      fully    amuem    your
iaqulrJr on this           mett6r.

                                                        Rmr# very    truly




           7IP.S.T
                 ASSISTANT
           >1TTOHNEYGENERAL
BGrLM




                                                                                    COMMIITU